owe ey nAi bBwWwWh—

—_—
—

—

bh

& WwW

15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
4]
42
43
44
45

Case 2:12-cv-01759-RSL Document 45-1 Filed 11/04/19 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
SCARSELLA BROS., INC., a Washington NO. 2:12-cv-1759 RSL
corporation,
PROPOSED }
Plaintiff, ORDER STAYING CASE
V. Note on Motion Calendar:

November 4, 2019
FEDERAL INSURANCE COMPANY, an
Indiana corporation,

Defendant.

 

 

 

 

Based upon the parties’ Joint Stipulated Motion to Further Stay Proceedings, and the
Court being fully advised, for good cause shown,

IT IS HEREBY ORDERED that this action, including all litigation deadlines in the
current Case Schedule, are hereby further STAYED until May 22, 2020, and that all deadlines
are further tolled.

IT IS FURTHER ORDERED that the parties shall file a joint status report with the Court
no later than May 15, 2020. If efforts to resolve the remaining claims are unsuccessful, the

parties shall include in their joint status report a request that the Court amend the trial date and

RROPOSED ORDER STAYING CASE - | GORDON | 600 University Street

No. 2:12-cv-1759 RSL TILDEN | Suite 2915
THOMAS | Seattle, WA 98101

CORDELL | 206.467.6477

 
—
SOM OAH MN PWN =

BPH A A HWW WW WWWWWWNNHONNNNNNNYN HH HH HR ee ee
MW BWNYK CTO WAITIAAHPWN TOWANDA AWNHK SDS WOANUN FWY

 

 

Case 2:12-cv-01759-RSL Document 45-1 Filed 11/04/19 Page 2 of 2

all related dates and propose a scheduling order to govern the future conduct of the litigation,

which shall include proposed amended deadlines, including but not limited to discovery, reports
from experts, motions, and trial.
. 5
DATED this day of November, 2019.

\
The MA. Robert S. Lasnik

United States District Judge
PRESENTED BY:
GORDON TILDEN THOMAS & CORDELL LLP

s/ Matthew F. Pierce

Dale L. Kingman, WSBA #07060
Matthew F. Pierce, WSBA #34019
600 University Street, Suite 2915
Seattle, Washington 98101
Telephone: (206) 467-6477
Facsimile: (206) 467-6292

Email: dkingman@gordontilden.com
Email: mpierce@gordontilden.com

 

Attorneys for Plaintiff Scarsella Bros., Inc.

RROPOSED ORDER STAYING CASE - 2 GORDON | 600 University Street

No. 2:12-cv-1759 RSL TILDEN | Suite 2915
THOMAS | Seattle, WA 98101
CORDELL | 206.467.6477

 
